Exhibit 99.1 Valley Financial Corporation▲ FOR RELEASE 4:00 p.m. July 28, 2011 VALLEY FINANCIAL CORPORATION 36 Church Avenue, S.W. Roanoke, Virginia 24011 For Further Information Contact: Ellis L. Gutshall, President and Chief Executive Officer Kimberly B. Snyder, Executive Vice President and Chief Financial Officer (540) 342-2265 VALLEY FINANCIAL CORPORATION REPORTS FINANCIAL RESULTS FOR THE QUARTER ENDED JUNE 30, 2011 ROANOKE, VIRGINIA (July 28, 2011) Valley Financial Corporation (NASDAQ Capital Market-VYFC) announced today its consolidated financial results for the second quarter of 2011 and reported net income of $1,216,000 and earnings per share of $0.21 for the quarter ended June 30, 2011.The quarterly results represent an increase of $115,000 and $0.03 per share from the most recent quarter and a slight decrease of $39,000 and $0.01 per share from the quarter ended June 30, 2010.Net income available to common shareholders, which deducts dividends and discount accretion on preferred stock from net income, was $974,000 compared to $1,015,000 for the prior year’s second quarter. Net income for the six-month period ended June 30, 2011 was $2,317,000 compared to net income of $2,103,000 for the same period last year, an increase of $214,000, or 10%.After the dividend on preferred stock and accretion on discounts on warrants, net income available to common shareholders year-to-date was $1,833,000, or $0.39 per diluted common share, as compared to net income to common shareholders of $1,624,000 for the same period last year, an increase of 13%. Fully diluted earnings per common share were $0.39 for the six-month period ended June 30, 2011, an 11% increase over the $0.35 per common share for the same period last year. Ellis L. Gutshall, President and CEO stated, “We are pleased to report continued earnings growth despite the stagnant economic environment.Our capital position remains strong and improving, our net interest margin continues to expand, and our efforts to improve asset quality continue to display positive results as we were able to reduce our substandard assets by over $7.9 million from the linked quarter without materially impacting our profitability.” Capital Levels Strong and Improving Valley Financial Corporation’s capital levels improved from prior quarter and remain well above the regulatory well-capitalized ratios.Tier 1 risk-based and total risk-based capital ratios were 12.83% and 14.08%, respectively, at June 30, 2011, improved from the 12.51% and 13.77% reported at March 31, 2011. Asset Quality The Company’s ratio of non-performing assets as a percentage of total assets decreased 85 basis points to 4.12% as compared to 4.97% one year earlier.However, in comparison to March 31, 2011, the ratio increased 35 basis points.During the quarter, non-accrual loans decreased by $1.9 million, foreclosed assets increased by $0.7 million and loans that were past due greater than 90 days and still accruing increased by $2.1 million.Additionally, troubled-debt restructurings increased $1.9 million.The Company’s investment in impaired loans increased by $1.1 million, or 4%, to $29.0 million as compared to $27.9 million at March 31, 2011.The increase in impaired loans is primarily attributable to one relationship that moved into the over 90 days past due category at quarter-end. Net charge-offs as a percentage of average loans receivable was 0.17% for the second quarter of 2011, compared to 0.01% for the first quarter of 2011 and to 0.55% for the same quarter in the prior year.Net charge-offs for the quarter ended June 30, 2011 were $897,000, in comparison to $67,000 for the first quarter of 2011 and $3,100,000 for the same quarter one year ago. The Company recorded provision for potential loan losses of $697,000 for the second quarter of 2011, an increase of $1,032,000 as compared to the same period last year.At June 30, 2011, the Company’s total reserves amounted to $10.3 million, of which $1.2 million are specific reserves on impaired loans and $9.1 million are general reserves to cover inherent risks in the loan portfolio based on the current economic environment.The ratio of allowance for loan and lease losses as a percentage of total loans remained constant at 1.96% of total loans as compared to March 31, 2011.During the second quarter of 2011, the Company’s specific reserves decreased by a total of $312,000, primarily as a result of the following: · The Company completed a troubled debt restructure on one of its impaired loans, resulting in charge-offs of $224,000 and new specific reserves of $107,000.The newly restructured loans are carried as impaired. · The Company charged-off $500,000 on one commercial real estate development loan and set aside an additional $250,000 for potential future deterioration. · The Company added specific reserves on two smaller residential real estate loans, totaling $64,000 and reversed $9,000 in specific reserves due to principal payments made. Total reserves represented 103% of the non-accrual loan balances as of June 30, 2011, increased from the 89% coverage of non-accrual loans as of March 31, 2011, and increased significantly from the 65% reported in the same period last year. Strong Balance Sheet and Deposit Growth At June 30, 2011, the Company’s total assets were $797.8 million, total deposits were $654.5 million, total loans stood at $515.2 million and total shareholders' equity was $58.3 million. Compared with June 30, 2010, the Company experienced increases of $35.4 million or 5% in total assets and $45.2 million or 7% in total deposits, while total loans decreased $15.5 million or 3%.Average loans for the second quarter of 2011 were $528.8 million, down 1% or $7.7 million as compared to the first quarter of 2011 while average securities were $177.2 million, up $20.1 million, or 13%, as compared to the first quarter of 2011.Average deposits were $654.0 million, up $29.4 million or 5% as compared to the $624.6 million for the first quarter of 2011. Net Interest Income Improves The Company’s net interest income was $6.3 million for the three months ended June 30, 2011, an increase of $1,086,000 or 21% compared to same period last year.The Company’s net interest margin was 3.40% for the three months ended June 30, 2011, up 44 basis points compared to the 2.96% reported for the same period last year and up 7 basis points compared to the 3.33% reported for the linked quarter. The increase in net interest income and net interest margin is primarily attributable to the reduction in funding costs. The Company’s average cost of funds during the second quarter of 2011 was 1.16%, down 65 basis points (bps) from the 1.81% reported in the same period last year and down 16 bps from the 1.32% reported for the first quarter of 2011.At the same time, the yield on earning assets has declined to 4.53% during the second quarter of 2011, a decrease of 18 basis points from the 4.71% in the same period last year and a decrease of 10 basis points from the 4.63% reported for the linked quarter.The yield decline is largely the result of the decline in loans and increase in investments.The investment portfolio comprised 23.5% of total average earning assets for the second quarter of 2011 as compared to 20.3% for the linked quarter and14.5% for the same period last year. CEO Gutshall stated, “The results of our aggressive cost of funds reduction strategy continue to pay off in net interest income and margin expansion.Throughout implementation of this strategy, we have been successful in maintaining and increasing our core deposit relationships which is reflected in the 7% total deposit growth year over year.We will continue to explore further reductions in our cost of funds, but also recognize that continued margin expansion at these levels may be difficult in this current economic environment.” Core Noninterest Income Improves Noninterest income increased $515,000 for the three-month period ended June 30, 2011, or 78%, compared to the same period last year, from $659,000 to $1,174,000.Absent the gains taken on the sale of securities, core noninterest income improved $53,000.Specific items to note are as follows: · Service charge revenue increased by $23,000, or 7%; and · Brokerage fee income increased $17,000, or 22%. · We also experienced slight increases in mortgage fee income (8%) and income earned on bank owned life insurance (7%). Operating Costs Increase Non-interest expense for the second quarter of 2011 totaled $5.0 million, up $663,000 or 15% as compared to the quarter ended June 30, 2010. The Company’s efficiency ratio for the second quarter of 2011 was 65.86%, as compared to 72.49% for the same period last year.Specific items to note are as follows: · Net foreclosed asset expense increased by $314,000 due to the $340,000 in write-downs on foreclosed assets compared to $27,000 in similar charges in the same period last year. · Legal fees increased $188,000 due to increased litigation costs; and · Compensation expense increased $129,000 due to merit, equity, and promotional increases that went into effect January 1, 2011 as well as additional pension costs and increased health insurance costs. Regarding noninterest expense, Gutshall stated “We are quite pleased with the improvement in our efficiency ratio for the second quarter of 2011 which is the result of our expanded net interest margin and our continued focus on cost control.While we have experienced increases in the expense categories noted above, most every other category has decreased in expense in comparison to the prior year.Additionally, in comparison to the linked quarter, noninterest expenses actually declined by $447,000 due to the increased FDIC insurance premium adjustment that was booked in the first quarter of this year.We anticipate our noninterest expenses to stabilize for the remaining part of 2011.” About Valley Financial Corporation Valley Financial Corporation is the holding company for Valley Bank, which opened in 1995 and engages in a general commercial and retail banking business in the Roanoke Valley, emphasizing the needs of small businesses, professional concerns and individuals.Valley Bank currently operates from eight full-service offices at 36 Church Avenue, 110 McClanahan Street, 1518 Hershberger Road, 3850 Keagy Road (near Lewis-Gale Hospital), and 1327 Grandin Road in Roanoke City, 4467 Starkey Road in Roanoke County, 8 East Main Street in the City of Salem, and 1003 Hardy Road in the Town of Vinton.Additionally, the Bank operates its wealth management subsidiary, Valley Wealth Management Services, Inc. at 36 Church Avenue in Roanoke City. The Bank’s Internet site at www.myvalleybank.com is available for online banking and extensive investor information. The Common Stock of Valley Financial Corporation is traded on the NASDAQ Capital Market under the symbol VYFC. Non-GAAP Financial Measures This report refers to the overhead efficiency ratio, which is computed by dividing non-interest expense by the sum of net interest income on a tax equivalent basis and non-interest income excluding gains or losses on securities, fixed assets and foreclosed assets. This is a non-GAAP financial measure that we believe provides investors with important information regarding our operational efficiency. Comparison of our efficiency ratio with those of other companies may not be possible, because other companies may calculate the efficiency ratio differently. Such information is not in accordance with generally accepted accounting principles in the United States (GAAP) and should not be construed as such. Management believes such financial information is meaningful to the reader in understanding operating performance, but cautions that such information not be viewed as a substitute for GAAP. Valley Financial Corporation, in referring to its net income, is referring to income under GAAP. The reconciliation of tax-equivalent net interest income, which is not a measurement under GAAP, to net interest income, is reflected in the table below. In Thousands Three Months Ended 6/30/11 Net interest income, non tax-equivalent $ Less: tax-exempt interest income ) Add: tax-equivalent of tax-exempt interest income Net interest income, tax-equivalent $ Forward Looking Statements Information in this press release contains “forward-looking statements.”These statements involve risks and uncertainties that could cause actual results to differ materially, including without limitation, the effects of future economic conditions, governmental fiscal and monetary policies, legislative and regulatory changes, the risks of changes in interest rates and the effects of competition.Additional factors that could cause actual results to differ materially are discussed in Valley Financial Corporation’s recent filings with the Securities and Exchange Commission, included but not limited to its Annual Report on Form 10-K and its other periodic reports. VALLEY FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands) Unaudited 6/30/11 6/30/10 Assets Cash and due from banks $ $ Interest-bearing deposits in banks Investment securities: Securities available-for-sale Securities held-to-maturity Restricted equity securities Total investment securities Loans Less:allowance for loan losses ) ) Net loans Foreclosed assets, net Premises and equipment, net Bank owned life insurance Accrued interest receivable Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Securities sold under agreements to repurchase FHLB borrowings Trust preferred subordinated debt Accrued interest payable and other liabilities Total liabilities Commitments and contingencies - - Shareholders' equity: Preferred stock, no par value; 10,000,000 shares authorized; 16,019 shares issued and outstanding at June 30, 2011 and 2010, respectively Common stock, no par value; 10,000,000 shares authorized; 4,697,256 and 4,680,251 shares issued and outstanding at June 30, 2011 and June 30, 2010, respectively Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ VALLEY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In thousands, except for per share data) Unaudited 6 Months Ended 3 Months Ended 6/30/11 6/30/10 6/30/11 6/30/10 Interest Income: Interest and fees on loans $ Interest on securities–taxable Interest on securities-nontaxable Interest on deposits in banks 45 45 26 26 Total interest income Interest Expense: Interest on deposits Interest on short-term borrowings 45 12 Interest on long-term borrowings Interest on junior subordinated debentures 94 92 Interest on federal funds purchased and securities sold under agreements to repurchase 21 21 10 10 Total interest expense Net interest income Provision for loan losses ) ) Net interest income after provision for loan losses Noninterest Income: Service charges on deposit accounts Income earned on bank owned life insurance Mortgage fee income 54 41 38 Brokerage fee income, net 96 79 Realized gain on sale of securities - - Other income 91 72 71 Total noninterest income Noninterest Expense: Compensation expense Occupancy and equipment expense Data processing expense Advertising and marketing expense 84 Insurance Audit fees 59 64 Legal 53 Franchise tax expense Deposit expense Loan expenses 86 33 77 Computer software expense 85 94 Consulting fees 89 Foreclosed asset expenses, net Other expense Total noninterest expense Income/(loss) before income taxes Income tax expense Net income/(loss) $ Preferred stock dividend and accretion of preferred stock discount Net income/(loss) available to common shareholders $ VALLEY FINANCIAL CORPORATION FINANCIAL HIGHLIGHTS (Unaudited) 3 Months Ended 6 Months Ended 6/30/11 6/30/10 6/30/11 6/30/10 PER COMMON SHARE Earnings per share – basic $ Earnings per share – diluted $ Book value $ $ FINANCIAL RATIOS Return on average assets % Return on average shareholders’ equity % Net interest margin (FTE) % Efficiency - Consolidated % Efficiency – Bank only % Net charge-off to average loans % Total risk based capital – Consolidated % % Total risk based capital – Bank only % % ALLOWANCE FOR LOAN LOSSES (in thousands) Beginning balance $ $ Provision for loan losses ) Charge-offs ) ) Recoveries 64 32 Ending balance $ $ ASSET QUALITY RATIOS Nonperforming assets to total assets % % Allowance for loan losses to total loans % % Allowance for loan losses to nonaccrual loans % % COMPOSITION OF RISK ASSETS (in thousands) Nonperforming assets: 90 days past due $ $ Nonaccrual Troubled Debt Restructuring OREO/Repos Total nonperforming assets $ $
